                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION


BIG HOUSE BOOKS,
CHARLES OWENS, and
JESS GREEN,

             Plaintiffs

v.                                      Civil Action No. 3:18cv259 DPJ-FKB

PELICIA HALL, Commissioner
of the Mississippi Department of Corrections;
MISSISSIPPI DEPARTMENT OF CORRECTIONS;
JACQUELYN BANKS, Superintendent of the South
Mississippi Correctional Institution; SOUTH MISSISSIPPI
CORRECTIONAL INSTITUTION.

             Defendants.


                   RESPONSE TO ORDER TO SHOW CAUSE

      In response to this Court’s December 3, 2019 order to show cause why the

case should not be dismissed for failure to prosecute, the Plaintiffs submit the

following:

      Soon after this case was filed in April, 2018, counsel for the parties met and

reached an agreement in subsequent weeks that led to a clarification of policy and a

change in practice that eliminated the conditions that were the subject of this lawsuit.

Specifically, the Defendants stopped their practice of allowing prisoners at the South

Mississippi Correctional Institute (SMCI) to receive free books in the mail only if
                                                                                       1
those books were religious. The Mississippi Department of Corrections clarified its

policy during the summer of 2018 to make it clear that free books from recognized

distributors (including Plaintiff Big House Books) could be sent to and received by

prisoners whether they were religious or secular. In the ensuing months, the

Plaintiffs monitored shipments to prisoners from Big House Books and other

distributors to insure that the practice had changed and that the new policy was

implemented.

         Because of the prompt and ongoing progress that was made in resolving this

matter, the Defendants never filed an answer and the Plaintiffs never sought a default

judgment. After a few months of monitoring, and after the parties negotiated and

agreed that the Plaintiffs’ counsel would be paid a small amount of attorneys’ fees

($6,000.00) for their work, the parties today filed a joint stipulation of dismissal

pursuant to Fed. R. Civ. Proc. 41(a)(1)(A)(ii).

         The undersigned counsel apologizes to the Court for not arranging this

stipulation of dismissal sooner and for requiring the Court to issue a show cause

order.




                                                                                     2
December 19, 2018   Respectfully submitted,



                    Robert B. McDuff
                    ROBERT B. MCDUFF, MSB# 2532
                    767 North Congress Street
                    Jackson, MS 39202
                    (601) 969-0802
                    rbm@mcdufflaw.com

                    BETH L. ORLANSKY, MSB# 3938
                    MISSISSIPPI CENTER FOR
                    JUSTICE
                    P.O. Box 1023
                    Jackson, MS 39205-1023
                    (601) 352-2269
                    borlansky@mscenterforjustice.org

                    Counsel for Plaintiffs




                                                       3
                         CERTIFICATE OF SERVICE

     I certify that I have filed the foregoing using the ECF system which caused

the document to be served electronically on all counsel of record.

     This 19th day of December, 2014.

                                            s/ Robert B. McDuff
                                            Co-Counsel for Plaintiffs




                                                                                   4
